Citation Nr: 1638539	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depressed mood, and anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2008 decision, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The rating decision did not specifically address any psychiatric disorder other than PTSD.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

However, as for a psychiatric disorder other than PTSD, new and material evidence is not necessary to reopen the claim as these additional disabilities were not addressed in the June 2008 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Veteran's VA treatment records and VA examination reports include diagnoses of PTSD, adjustment disorder with anxiety and depressed mood, and anxiety disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depressed mood, and anxiety disorder NOS.

In July 2016, the Veteran offered testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied entitlement to service connection for PTSD based on the determinations that the weighing of the evidence did not support that the Veteran participated in combat, and that the Veteran's PTSD neither occurred in nor was caused by service.

2.  The Veteran did not submit a notice of disagreement with the June 2008 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2008 rating decision.

3.  Since the June 2008 RO decision, the Veteran testified before the Board that while serving in Iraq he witnessed a member of his unit get shot, witnessed an improvised explosive device (IED) explode and injure a fellow soldier, and that he feared for his life on a daily basis.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The June 2008 rating decision, which denied the claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

2.  The additional evidence received since the June 2008 RO decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A June 2008 rating decision denied entitlement to service connection for PTSD based on the determinations that the weighing of the evidence did not support that the Veteran participated in combat, and that the Veteran's PTSD neither occurred in nor was caused by service.  The Veteran did not submit a notice of disagreement with the June 2008 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2008 rating decision.  As such, the June 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Since the June 2008 RO decision, the Veteran testified before the Board that while serving in Iraq he witnessed a member of his unit get shot, witnessed an IED explode and injure a fellow soldier, and that he feared for his life on a daily basis.  The Veteran's DD 214 confirms the Veteran served in Iraq in a designated imminent danger pay area, and an April 2008 Joint Services Records Research Center (JSRRC) Coordinator memorandum confirms a member of the Veteran's unit in Iraq died of hostile causes.  

Accordingly, this evidence is new and material evidence because it was not of record at the time of the final RO decision in June 2008, and indicates the Veteran's current PTSD may be related to incidents which happened during his active duty service which can now be established by his lay testimony alone.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD, as it raises a reasonable possibility of substantiating the claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran testified before the Board in July 2016 that he last received VA treatment about five years ago, but it may have been less.  VA treatment records associated with the evidentiary record from the Hampton VA Medical Center (VAMC) are dated from October 2008 to July 2009.  On remand, the AOJ should obtain any outstanding VA treatment records.

The Veteran was last afforded a VA examination in March 2011.  At that time, the examiner noted a May 2008 VA examination report and diagnosis of PTSD.  However, upon the March 2011 examination, the examiner stated the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and did not address the prior diagnosis of PTSD.  

Further, upon the March 2011 VA examination, the examiner diagnosed anxiety disorder NOS, but opined that the Veteran's emotional problems more likely than not started prior to his service.  However, the Veteran's July 2004 enlistment examination report did not note any psychiatric diagnoses upon the Veteran's entrance to active duty service.  The March 2011 VA examiner also did not address the diagnosis of adjustment disorder with anxiety and depression upon a December 2008 VA mental health consultation, or the psychologist's note that the Veteran had symptoms possibly related to PTSD, but that his diagnosis was complicated by a history of his recent return to civilian life, combat exposure, and a recent traumatic brain injury.  See also October 2008 VA emergency department note (regarding Veteran's motorcycle accident and head injury).

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include any records from the Hampton VAMC dated from July 2009 to the present, and any treatment records from VA facilities in North Carolina.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depressed mood, and anxiety disorder NOS.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2011.

The examiner should address the diagnoses of PTSD, adjustment disorder with anxiety and depressed mood, and anxiety disorder NOS of record.  

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressors during his service in Iraq, and the April 2008 memorandum from the JSRRC Coordinator.  See July 2016 hearing testimony; April 2011 VA Form 21-0781; March 2011 VA examination report; December 2008 VA mental health consultation; May 2008 VA examination report; February 2008 VA Form 21-0781; November 2007 VA Form 21-0781. 

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since January 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

e) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


